DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed March 14, 2022.  Claims 1-8 and 10 are canceled.  Claim 9 is amended.  Claims 11-16 are new.  Claims 9 and 11-16 are pending.

Allowable Subject Matter
Claims 9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding clam 9, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light source device comprising: a first light source configured to emit light of a first wavelength band; a second light source configured to emit light of a second wavelength band; a first dichroic mirror that is arranged on a first optical path through which light is emitted to an outside of the light source device, the first dichroic mirror being configured to reflect or pass light emitted from the first light source; a second dichroic mirror that is arranged on the first optical path on a side of an emitting position of light to the outside relative to the first dichroic mirror, the second dichroic mirror having a light transmission characteristic different from the first dichroic mirror, the second dichroic mirror being configured to separate the light emitted from the second light source to a component traveling to the first optical path and a component traveling to a second optical path 2 48different from the first optical path, the second dichroic mirror being configured to reflect a part of light from the first the first light sensor includes at least two light sensors that are arranged at positions at which illumination intensities differ from each other in the light sensor unit, the second light sensor includes at least two light sensors that are arranged at positions at which illumination intensities differ from each other in the light sensor unit, and the light of the first wavelength band and the light of the second wavelength band are subjected to light amount detection in a dynamic range wider than a case of a single light sensor, by combining detection values of at least two light sensors.  The best prior art of record, Byun, fails to teach or suggest that the first light sensor include at least two light sensors that are arranged at positions at which illumination intensities differ from each other in the light sensor unit and the second light sensor include at least two light sensors that are arranged at positions at which illumination intensities differ from each other in the light sensor unit, and the light of the first wavelength band and the light of the second wavelength band are subjected to light amount detection in a dynamic range wider than a case of a single light sensor, by combining detection values of at least two light sensors.  Claims 9-14 are allowable in that they are dependent on, and further limit claim 9.
 method for using a light source device comprising a first light source, a second light source, a first dichroic mirror, a second dichroic mirror and a light sensor unit, the method comprising: emitting, by the first light source, light of a first wavelength band; emitting, by the second light source, light of a second wavelength band; reflecting, by the first dichroic mirror that is arranged on a first optical path, the light emitted from the first light source to an outside, and passing, by the first dichroic mirror, the light 4 8emitted from the first light source; separating, by the second dichroic mirror that is arranged on the first optical path on a side of an emitting position of light to the outside relative to the first dichroic mirror, the second dichroic mirror having a light transmission characteristic different from the first dichroic mirror, the light emitted from the second light source to a component traveling to the first optical path and a component traveling to a second optical path different from the first optical path, and reflecting, by the second dichroic mirror, a part of the light from the first light source, which is reflected by the first dichroic mirror, toward the second optical path; and detecting, by a light sensor unit that is positioned on the second optical path, a light amount of light propagating through the second optical path, wherein detecting the light amount of light propagating through the second optical path comprises: detecting, by a first light sensor of the light sensor unit, the light of the first wavelength band; and detecting, by a second light sensor of the light sensor unit, the light of the second wavelength band, wherein the first light sensor and the second light sensor are arranged at positions that are determined based on a spectral sensitivity characteristic, a maximum light amount according to a wavelength of incident light, and a light intensity the first light sensor includes at least two light sensors that are arranged at positions at which illumination intensities differ from each other in the light sensor unit, the second light sensor includes at least two light sensors that are arranged at positions at which illumination intensities differ from each other in the light sensor unit, and the light of the first wavelength band and the light of the second wavelength band are subjected to light amount detection in a dynamic range wider than a case of a single light sensor, by combining detection values of at least two light sensors.  The best prior art of record, Byun, fails to teach or suggest that the first light sensor include at least two light sensors that are arranged at positions at which illumination intensities differ from each other in the light sensor unit and the second light sensor include at least two light sensors that are arranged at positions at which illumination intensities differ from each other in the light sensor unit, and the light of the first wavelength band and the light of the second wavelength band are subjected to light amount detection in a dynamic range wider than a case of a single light sensor, by combining detection values of at least two light sensors.  Claims 9-14 are allowable in that they are dependent on, and further limit claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875